711 S.E.2d 156 (2011)
DOBSON
v.
SUBSTITUTE TRUSTEE SERVICES, INC., et al.
No. 260A11-1.
Supreme Court of North Carolina.
July 6, 2011.
John A. Mandulak, Fayetteville, for Wells Fargo Bank Minnesota, N.A., et al.
Celia Pistolis, Raleigh, for Dobson, Linda G.
John C. Lloyd, Raleigh, for Dobson, Linda G.
Anne Jordan Randall, for Dobson, Linda G.
The following order has been entered on the motion filed on the 1st of July 2011 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference, this the 6th of July 2011."